Citation Nr: 0840272	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  95-03 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include paranoid schizophrenia, depression, and 
social anxiety.

2.  Entitlement to a rating in excess of 10 percent for a low 
back disorder prior to February 1, 2005, and for a rating in 
excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for a 
left knee disorder.

4.  Entitlement to a compensable evaluation for Tietze's 
syndrome.

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in July 1994, December 
2002, and April 2005 by the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA); and a June 2008 rating decision issued by the Appeals 
Management Center (AMC), in Washington, DC.

In August 2007, following a May 2007 video conference 
hearing, the Board denied the claims for increased 
evaluations for a left knee disorder and Tietze's disease, 
while remanding the claims for increased evaluations for a 
low back disorder and TDIU.  

The veteran appealed the denials of increased evaluations for 
a left knee disorder and Tietze's disease to the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court"), which, in August 2008, vacated the Board's 
decision as to these issues and granted a joint motion to 
remand.  The Board notes, however, that the Court did not 
address the denial of entitlement to service connection for a 
heart disorder and this issue is considered to have been 
abandoned on appeal.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The August 2008 joint motion for remand addressing the claims 
for increased evaluations for a left knee disorder and 
Tietze's disease, identified the basis for remand as the need 
to obtain the veteran's vocational-rehabilitation file.  
Pursuant to the Board's remand on the remaining issues, the 
vocational-rehabilitation file has been obtained by the AMC.  
The file contains documentation referencing the effect of the 
veteran's service-connected disabilities on his employment 
status.  Under VA regulations, however, the agency of 
original jurisdiction must consider such evidence prior to 
appellate review unless specifically waived by the veteran.  
Accordingly, these matters must be remanded for additional 
development.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  

Subsequent to the prior decision in this case, however, the 
Court found that for an increased-compensation claim the VCAA 
requires VA to notify the claimant that to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Therefore, the Board 
finds an additional VCAA notice is required for the increased 
rating issues on appeal.

The Board notes that in correspondence dated in August 2008 
the veteran, in essence, asserted that his service-connected 
left knee and low back disabilities had increased in severity 
since his last VA examination.  In light of the veteran's 
claims as to the cause of his continued unemployability, an 
additional medical examination is required prior to appellate 
review.

VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has held 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Separate compensable evaluations may 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board also notes that in June 2008 the AMC denied the 
veteran's claim for service connection for a psychiatric 
disorder.  The veteran submitted a Notice of Disagreement 
addressing this denial in August 2008.  As such, it is 
incumbent upon the RO or AMC to issue a Statement of the Case 
addressing this particular issue.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The veteran must be furnished a 
Statement of the Case addressing the 
issue of entitlement to service 
connection for a psychiatric disorder, to 
include paranoid schizophrenia, 
depression, and social anxiety.  He 
should be apprised that to perfect the 
appeal on this issue for Board review he 
must submit a substantive appeal.  The 
requisite period of time for a response 
should be allowed.

2.  The veteran should be provided a VCAA 
notice specifically addressing what 
information and evidence not of record is 
needed to substantiate his increased 
rating claims in accordance with the 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This includes 
notification (1) that to substantiate his 
increased rating claims he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life, (2) generally, 
of the diagnostic code criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis for 
an earlier effective date.  

3.  The veteran should requested to 
provide the names and addresses of all 
health care providers, VA and non-VA, who 
have provided any pertinent treatment 
since his last report.  After the veteran 
has signed the appropriate releases, 
those reports not already of record 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If records identified by the 
veteran cannot be obtained, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review. 

4.  The veteran should be scheduled for a 
VA orthopedic examination for opinions as 
to the current nature and extent of his 
service-connected left knee, low back, 
and Tietze's syndrome disabilities.  The 
examiner should identify all present 
manifestations of service-connected 
disability.  Complete range of motion 
studies must be provided with discussion 
as to any additional limitation of motion 
due to pain, weakness, fatigability, 
incoordination or pain on movement of a 
joint, including use during flare-ups.  

The examiner should also provide a full 
description of the effects of the 
service-connected disabilities upon the 
veteran's employment and daily life.  
Particular emphasis should be placed upon 
any manifest limitation of activity 
alleged by the veteran.

Prior to the examination, the claims 
folder must be made available for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  All applicable laws 
and regulations should be considered.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


